DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 03/12/2021.  Claims 1–20 are pending.
Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,948,183 to Ragnarsson. This is a statutory double patenting rejection.
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 & 3–20 of U.S. Patent No. 10,948,183 to Ragnarsson. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations present in the pending claims are already present in the previously allowed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 claims “a second end of the combustion chamber frame” (line 4) and “a second end of the base frame” (line 5) without first claiming a first end of the combustion chamber frame or a first end of the base frame.  Appropriate action is necessary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, & 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,859,934 to Weholt in view of JP H04-86406 to Kubo (citations directed to translation provided by Applicant) and US 3,682,115 to Rodgers.
With regard to claims 1 & 20, Weholt discloses a combustion system and its associated method of operation (Abstract; Fig. 1) comprising: a combustion chamber frame (24, 26, left/right walls of 15) (Col. 2, line 51; Figs. 1 & 5); a base frame (22, 42) (Col. 2, lines 49–50; Col. 3, line 3; Figs. 1, 2, 5); the combustion chamber frame (24, 26, left/right walls of 15) defining a combustion chamber (15) (Col. 4, lines 10,11; Fig. 5); a [grate] (32, 34) forming a bottom surface of the combustion chamber (15) (Col. 2, lines 58-62; Fig. 2), and the [grate] (32, 34) having a plurality of openings (openings between 34) formed therein (Fig. 2); the combustion chamber (15) being open along at a top (30) thereof to facilitate feeding of waste material into the combustion chamber (15) (Col. 5, lines 16-22; Fig. 5); at least one blower (40) for supplying combustion air to the combustion chamber to assist with combustion of the waste material (Col. 3, lines 1–23; Figs. 1–6); and the at least one blower (40) being coupled to an air manifold (64) for supplying a first source of combustion air across the top of the combustion chamber (15) and forming an air curtain (100) across the open top during operation of the combustion system (Col. 4, lines 8-32; Col. 5, lines 60-64; Figs. 5 & 6), and the at least one blower (40) being coupled to an air supply duct (52) for supplying a second source of combustion air through the [grate] and into the combustion chamber (15) to assist with combustion of the waste material contained within the combustion chamber (15) (Col. 3, lines 24-35; Fig. 5).
Weholt fails to explicitly disclose a combustion system comprising: a second end of the combustion chamber frame being pivotably attached to a second end of the base frame; a perforated plate forming a bottom surface of the combustion chamber, and the perforated plate having a plurality of openings formed therein; air through a bottom surface of the perforated plate.  Kubo teaches a combustion system (Abstract, translation; Fig. 1) comprising: a second end (right 3) of a combustion chamber frame (bottom 3) being pivotably attached to a second end (right 2) of a base frame (2) (abstract; Figs. 1, 2, & 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weholt with the teaching of Kubo for the purpose of providing a pivotable combustion chamber on the base frame to allow dumping of material in the combustion chamber that is not fully burnt and cannot fall through the grate.
Weholt fails to explicitly disclose a perforated plate forming a bottom surface of the combustion chamber, and the perforated plate having a plurality of openings formed therein; air through a bottom surface of the perforated plate.  Rodgers teaches a combustion system (Abstract; Figs. 1 & 2) comprising: a perforated plate (48) forming a bottom surface of a combustion chamber (42) (Col. 4, lines 24-40; Figs. 1 & 2), and the perforated plate (48) having a plurality of openings formed therein (Figs. 1 & 2); air (via plenum 49; Fig. 1) through a bottom surface of the perforated plate (48) (Col. 4, lines 24-40; Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weholt with the teaching of Rodgers for the purpose of providing a perforated plate on the bottom surface of the combustion chamber with a plurality of openings to more completely burn the waste in the combustion chamber by allowing the waste to remain in the combustion chamber until it burns fully and can fall through the small openings of the perforated plate.  Furthermore, allowing air through the bottom surface of the perforated plate would allow faster removal of ash through the perforated plate.
With regard to claim 15, Weholt fails to explicitly disclose the combustion system wherein at least one hydraulic frame piston/cylinder couples the combustion chamber frame to the base frame to facilitate lifting of a first end of the combustion chamber frame away from a first end of the base frame and pivoting of the combustion chamber frame, about the horizontal hinge, with respect to the base frame, into a discharge position for discharging accumulated ash, char, biochar, clinkers, soot, unburnt debris.  Kubo teaches the combustion system wherein at least one hydraulic frame piston/cylinder (4) couples the combustion chamber frame to the base frame to facilitate lifting of a first end (left 3) of the combustion chamber frame away from a first end (left 2) of the base frame and pivoting of the combustion chamber frame, about a horizontal hinge (5), with respect to the base frame, into a discharge position for discharging accumulated ash, char, biochar, clinkers, soot, unburnt debris (pivoting combustion chamber 3 would discharge any ash within combustion chamber 3; "a hydraulic mechanism 4 is operated to incline the cylinder 3 at a predetermined angle to support it") (Abstract, translation; Figs. 1, 2, & 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Weholt with the teaching of Kubo for the purpose of providing a hydraulic piston/cylinder to pivot the combustion chamber relative to the base to fully remove any waste that is not fully burned and is too large to fall through the grate.
With regard to claim 19, Weholt further discloses at least one engine (38) is supported on the base frame (Figs. 1 & 2), the at least one engine (38) either directly or hydraulically drives the at least one blower (40) for generating the first and second sources of combustion air (Col. 3, lines 1–6; Figs. 1 & 2).
Weholt fails to explicitly disclose the at least one engine also drives a hydraulic pump for generating a source of hydraulic pressure for controlling operation of the combustion system.  Kubo teaches at least one engine (vehicle 1 inherently has an engine) also drives a hydraulic pump for generating a source of hydraulic pressure for controlling operation of the combustion system (the engine of vehicle 1 inherently supplies power to a hydraulic pump that operates hydraulic piston/cylinder 4; "a hydraulic mechanism 4 is operated to incline the cylinder 3 at a predetermined angle to support it" (Abstract; translation; Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weholt with the teaching of Kubo for the purpose of providing an engine to control a hydraulic pump to increase the lifting capacity of the piston/cylinder.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Kubo (citations directed to translation provided by Applicant) and Rodgers, as applied to claim 1 above, and further in view of US 6,352,040 to Voorhees et al.
Weholt further discloses at least one nozzle (92) is installed within the combustion chamber (15) and connected to a fuel source (36) (Col. 4, lines 58-65; Col. 5, lines 43-45; Figs. 1 & 5), an igniter (not shown) is associated with the at least one nozzle to assist with initiating a flame, when fuel is supplied from the fuel source to the at least one nozzle, thereby igniting the waste material contained within the combustion chamber (15) (Col. 4, lines 58-65; Col. 5, lines 43-45; Figs. 1 & 5).
Weholt fails to explicitly disclose the igniter assists with generating a spark.  Voorhees teaches an igniter (not shown) that assists with generating a spark (Col. 5, lines 52–53; Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weholt with the teaching of Voorhees for the purpose of using an igniter to generate a spark to reduce costs by using a spark instead of a pilot igniter.
Allowable Subject Matter
Claims 3–14, 16, & 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 29, 2022